Name: Council Regulation (EEC) No 3495/86 of 13 November 1986 opening for 1986, as an autonomous measure, a special import tariff quota for high quality, fresh, chilled or frozen beef falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 11 . 86 Official Journal of the European Communities No L 323/3 COUNCIL REGULATION (EEC) No 3495/86 of 13 November 1986 opening for 1986, as an autonomous measure, a special import tariff quota for high quality, fresh, chilled or frozen beef falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff the market in beef and veal (3), as last ^mended by Regula ­ tion (EEC) No 3768/85 (4), THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas, in view of the market situation for beef, both within and outside the Community, and of the Commu ­ nity's interest in maintaining harmonious trade relations with third countries, provision should be made for opening for 1986, as an autonomous measure, a special Community import tariff quota for 8 000 tonnes, at a duty of 20 %, of high quality fresh, chilled of frozen beef falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ; Whereas equal, continuous access for all operators concerned in the Community to the said quota and the uninterrupted application of the rate laid down for that quota to all imports of the products concerned in all the Member States until the volume provided for is exhausted should, in particular, be ensured ; whereas, to this end, a system for utilizing the Community tariff quota, based on the presentation of a certificate of authenticity guarante ­ eing the type, source and origin of the products is appro ­ priate ; Whereas rules for the application of these provisions should be adopted in accordance with the procedure laid down in Article 27 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of HAS ADOPTED THIS REGULATION : Article 1 1 . A special Community import tariff quota for high quality, fresh, chilled or frozen beef falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff is hereby opened for 1986. The total amount of this quota shall be 8 000 tonnes expressed in weight of the product. 2. The applicable duty for this quota in the Common Customs Tariff shall be 20 % . Article 2 Detailed rules for the application of this Regulation, and in particular :  provisions guaranteeing the type, source and origin of the products, and  provisions relating to the recognition of the document enabling the guarantees provided for in the first indent to be ascertained, shall be determined in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 1986 . For the Council The President R. LUCE C) OJ No C 181 , 19 . 7. 1986, p. 6 . (2) Opinion delivered on 20 October 1986 (not yet published in the Official Journal). (3) OJ No L 148, 28 . 6 . 1968, p. 24. V) OJ No L 362, 31 . 12. 1985, p. 8 .